2015 IL App (2d) 140292
                                  No. 2-14-0292
                           Opinion filed March 26, 2015
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

BITUMINOUS CASUALTY                    ) Appeal from the Circuit Court
CORPORATION,                           ) of Kendall County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 12-MR-175
                                       )
PLANO MOLDING COMPANY,                 ) Honorable
                                       ) Robert P. Pilmer,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
       Justices Jorgensen and Birkett concurred in the judgment and opinion.

                                           OPINION

¶1     Plaintiff, Bituminous Casualty Corporation, appeals from an order granting the cross-

motion of defendant, Plano Molding Company, for summary judgment and denying plaintiff’s

motion for summary judgment. We reverse.

¶2                                     I. BACKGROUND

¶3     Plaintiff is an Illinois insurance company. Defendant is an Illinois corporation with its

principal place of business in Plano, Illinois. Defendant designs, manufactures, and sells storage

boxes, which are produced from steel injection molds. In 2004, defendant ordered two steel

injection molds, which were manufactured in China. World Commerce Services, LLC (World),

arranged for shipment of the molds from China to Illinois. World issued a bill of lading
2015 IL App (2d) 140292


identifying defendant as the “consignee.” Paragraph 2.3 of the bill of lading defined “merchant”

as including the “Shipper, the Receiver, the Consignor, the Consignee, the Holder of the Bill of

Lading and any person having a present or future interest in the Goods or any person acting on

behalf of any of the above-mentioned parties.” Paragraph 10(2) of the bill of lading provided as

follows:

       “Merchant warrants that the stowage and seals of the containers are safe and proper and

       suitable for handling and carriage and indemnifies Carrier for any injury, loss or damage

       caused by breach of this warranty.”

¶4     The molds were loaded into a shipping container and transported by sea to California by

Kawasaki Kisen Kaisha, Ltd., and “K” Line America, Inc. (collectively K-Line). Union Pacific

Railroad Company (Union Pacific) then transported the molds overland by rail. On April 21,

2005, the train derailed in Oklahoma. The derailment was allegedly caused by the molds

breaking through the floor of the container and falling onto the tracks below. As a result of the

derailment, various cargo owners whose goods were damaged, or their insurers, sued K-Line and

Union Pacific for damages. K-Line and Union Pacific then sued defendant in federal district

court in Illinois, seeking reimbursement for the claims they settled as well as compensation for

damage to K-Line’s own shipping containers and damage to Union Pacific’s own equipment.

Defendant tendered defense of the suit to plaintiff.

¶5     Plaintiff insured defendant under a commercial general liability (CGL) policy. Plaintiff

defended defendant pursuant to a reservation of rights until the Seventh Circuit Court of Appeals

determined that K-Line’s and Union Pacific’s only causes of action against defendant stemmed

from its contractual obligations under the bill of lading. Kawasaki Kisen Kaisha, Ltd. v. Plano

Molding Co., 696 F.3d 647, 660 (7th Cir. 2012) (affirming district court’s grant of summary



                                                -2-
2015 IL App (2d) 140292


judgment as to the plaintiffs’ negligence claims but reversing grant of summary judgment as to

the plaintiffs’ contract claims based on the bill of lading, remanding for disposition of the

contract claims). Following that ruling, plaintiff filed the instant declaratory judgment action in

the circuit court of Kendall County based upon a policy exclusion that provided that the

insurance does not apply to property damage “for which the insured is obligated to pay damages

by reason of the assumption of liability in a contract agreement.” Plaintiff filed a motion for

summary judgment. Defendant filed a counterclaim for declaratory relief and a cross-motion for

summary judgment based upon an exception to the exclusion in the policy for an “insured

contract.” The policy defines an “insured contract” as:

       “That part of any other contract or agreement pertaining to your business *** under

       which you assume the tort liability of another party to pay for bodily injury or property

       damage to a third person or organization. Tort liability means a liability that would be

       imposed by law in the absence of any contract or agreement.”

The trial court granted defendant’s cross-motion for summary judgment and denied plaintiff’s

motion for summary judgment. Plaintiff filed a timely appeal.

¶6                                         II. ANALYSIS

¶7     When parties file cross-motions for summary judgment, they agree that only a question of

law is involved and invite the trial court to decide the issues based on the record. Pielet v. Pielet,

2012 IL 112064, ¶ 28. However, the mere filing of cross-motions for summary judgment does

not establish that there is no issue of material fact, nor does it obligate the court to render

summary judgment. Pielet, 2012 IL 112064, ¶ 28. Summary judgment should be granted only

where the pleadings, depositions, admissions, and affidavits on file, when viewed in the light

most favorable to the nonmoving party, show that there is no genuine issue of material fact and



                                                -3-
2015 IL App (2d) 140292


that the moving party is clearly entitled to judgment as a matter of law. Pielet, 2012 IL 112064,

¶ 29. We review the grant or denial of summary judgment de novo. Pielet, 2012 IL 112064,

¶ 30.

¶8      At issue is the proper construction of paragraph 10(2) of the bill of lading. The primary

objective in construing a contract is to give effect to the intent of the parties. Dearborn Maple

Venture, LLC v. SCI Illinois Services, Inc., 2012 IL App (1st) 103513, ¶ 31. The plain and

ordinary meaning of the language used in the contract is the best indication of the parties’ intent.

Dearborn, 2012 IL App (1st) 103513, ¶ 31. An indemnity agreement is a contract subject to

contract interpretation rules. Buenz v. Frontline Transportation Co., 227 Ill. 2d 302, 308 (2008).

It is well settled that indemnity contracts are strictly construed and will not be construed as

indemnifying against a party’s own negligence unless such a construction is required by the clear

and explicit language of the contract. McNiff v. Millard Maintenance Service Co., 303 Ill. App.

3d 1074, 1077 (1999). We also review the interpretation of a contract de novo. Asset Recovery

Contracting, LLC v. Walsh Construction Co. of Illinois, 2012 IL App (1st) 101226, ¶ 57.

¶9      The parties agree on a number of things. They agree that the bill of lading is a contract.

See Kawasaki, 696 F.3d at 652 (a bill of lading can serve as evidence of a contract of carriage).

Defendant agrees that “any liability that [it] [owes] to K-Line or Union Pacific *** emanates

from the warranties set forth in the World Bill of Lading.” The parties, therefore, agree that the

CGL policy’s contractual liability exclusion applies. That provision excludes coverage for

property damage “for which the insured is obligated to pay damages by reason of the assumption

of liability in a contract or agreement.”

¶ 10    However, the parties disagree whether the CGL policy’s exception to the exclusion for

insured contracts applies. Defendant contends that the bill of lading is an insured contract



                                               -4-
2015 IL App (2d) 140292


because K-Line and Union Pacific are seeking indemnification for tort losses they sustained. In

other words, defendant focuses on K-Line’s and Union Pacific’s liability to the other parties in

the underlying lawsuits. To the contrary, plaintiff contends that the bill of lading is not an

insured contract, because defendant is liable only for its own breach of warranty; it has not

assumed liability for K-Line’s and Union Pacific’s negligence.

¶ 11   Virginia Surety Co. v. Northern Insurance Co. of New York, 224 Ill. 2d 550 (2007), is

dispositive. However, before we reach our discussion of Virginia Surety, we must look at two

divergent lines of appellate court cases that it resolved. In Hankins v. Pekin Insurance Co., 305

Ill. App. 3d 1088 (1999), the Fifth District of the Appellate Court examined an agreement

between Hankins, who agreed to provide a shipping and receiving terminal, and Rudolf Express

Company, which was permitted to use the terminal to deliver and pick up loads of materials.

Hankins, 305 Ill. App. 3d at 1089. The parties’ agreement included a hold-harmless clause in

which Hankins agreed to indemnify and hold harmless Rudolf for all claims “ ‘caused in whole

or in part’ ” by Hankins’ negligence.      Hankins, 305 Ill. App. 3d at 1089-90.       While this

agreement was in effect, one of Hankins’ employees was injured unloading Rudolf’s truck and

sued Rudolf. Hankins, 305 Ill. App. 3d at 1089. Rudolf filed a third-party complaint against

Hankins, seeking indemnification and damages based in part on the agreement. Hankins, 305 Ill.

App. 3d at 1089. Hankins tendered the defense to Pekin under Hankins’ CGL policy, which

contained a contractual liability exclusion and an exception for an insured contract identical to

the policy language in our case. Hankins, 305 Ill. App. 3d at 1089-90. Pekin refused the tender

as to the counts related to the indemnity and hold-harmless agreement, and argued that the

contractual liability exclusion applied. Hankins, 305 Ill. App. 3d at 1091. The trial court granted

judgment on the pleadings in favor of Hankins, ruling that the agreement was an insured contract



                                               -5-
2015 IL App (2d) 140292


under the Pekin policy, even though the agreement did not explicitly say that Hankins would be

responsible for Rudolf’s negligence. Hankins, 305 Ill. App. 3d at 1091. The appellate court

reversed. Hankins, 305 Ill. App. 3d at 1094. The appellate court held that the indemnity and

hold-harmless agreement limited “Hankins’ liability to [his] own negligence and does not extend

to the negligence of Rudolf.” Hankins, 305 Ill. App. 3d at 1093. The appellate court expressed

that the language in an insured contract must “clearly, explicitly, and unequivocally” reflect the

parties’ intention that the indemnitor will indemnify the indemnitee against the indemnitee’s own

negligence. Hankins, 305 Ill. App. 3d at 1093.

¶ 12   This court disagreed with Hankins in Michael Nicholas, Inc. v. Royal Insurance Co. of

America, 321 Ill. App. 3d 909 (2001). In Michael Nicholas, which involved a construction

subcontract agreement between the plaintiff and a developer, the plaintiff agreed to indemnify

and hold harmless the developer from all claims attributable in whole or part to the plaintiff’s

negligence. Michael Nicholas, 321 Ill. App. 3d at 911. One of the plaintiff’s employees was

injured and sued the developer, alleging violations of the Structural Work Act (740 ILCS

150/0.01 et seq. (West 1994) (repealed by Pub. Act 89-2, § 5 (eff. Feb. 14, 1995))). Michael

Nicholas, 321 Ill. App. 3d at 911. The developer sued the plaintiff, seeking either complete

indemnification or contribution based on its agreement with the plaintiff. Michael Nicholas, 321

Ill. App. 3d at 911. The plaintiff tendered the suit to the defendant, its insurer under a CGL

policy that contained an exclusion for contractual liability and an exception to the exclusion for

insured contracts. Michael Nicholas, 321 Ill. App. 3d at 911-12. When the defendant denied

coverage, the plaintiff filed a declaratory judgment action. Michael Nicholas, 321 Ill. App. 3d at

911. The defendant moved to dismiss the complaint based on the policy exclusion, and the trial

court granted the motion, relying on Hankins. Michael Nicholas, 321 Ill. App. 3d at 911. This



                                              -6-
2015 IL App (2d) 140292


court reversed and remanded the matter, holding that Hankins’ equation of “tort liability,” as

used in the policy definition of “insured contract,” with “negligence” was too narrow, as “tort

liability” could encompass something other than negligence, such as joint and several liability.

Michael Nicholas, 321 Ill. App. 3d at 914. This court held that, because the plaintiff had waived

the right to limit its exposure to what it paid its employee as worker’s compensation (the Kotecki

cap (Kotecki v. Cyclops Welding Corp., 146 Ill. 2d 155, 165 (1991))), it was potentially jointly

and severally liable for the entire amount that the developer was required to pay to the injured

employee. Michael Nicholas, 321 Ill. App. 3d at 914.

¶ 13   This court reaffirmed the principle of Michael Nicholas in West Bend Mutual Insurance

Co. v. Mulligan Masonry Co., Inc., 337 Ill. App. 3d 698 (2003). West Bend presented the same

factual scenario and identical policy language as Michael Nicholas. West Bend, 337 Ill. App. 3d

at 704. Justice McLaren dissented on the basis that Michael Nicholas and the majority in West

Bend “ignore the distinction between those matters that are imposed by law and those that have

been assumed by the insured through the indemnification contract.” West Bend, 337 Ill. App. 3d

at 709 (McLaren, J., dissenting). Justice McLaren pointed out that “[j]oint and several liability is

not assumed by a tortfeasor,” and because it is imposed rather than assumed, it was “neither

contained in nor contemplated” by the indemnification agreement or the insurance contract.

West Bend, 337 Ill. App. 3d at 709 (McLaren, J., dissenting). Justice McLaren agreed with

Hankins that an indemnification agreement must state that “any liability attached to the other

party has been assumed by the insured.” West Bend, 337 Ill. App. 3d at 712 (McLaren, J.,

dissenting).

¶ 14   In Virginia Surety, our supreme court overruled Michael Nicholas and West Bend.

Virginia Surety, 224 Ill. 2d at 570. The issue in Virginia Surety was whether a construction



                                               -7-
2015 IL App (2d) 140292


subcontract agreement was an insured contract. In the subcontract agreement, the subcontractor

agreed to indemnify and hold harmless the owner, the general contractor, the architect, and their

respective agents and employees from damages arising out of the subcontractor’s negligence.

Virginia Surety, 224 Ill. 2d at 553. One of the subcontractor’s employees was injured on the job

and sued the general contractor. Virginia Surety, 224 Ill. 2d at 553-54. The general contractor

filed a third-party suit against the subcontractor, which was insured by both the plaintiff and the

defendant. Virginia Surety, 224 Ill. 2d at 553-54. The plaintiff defended the subcontractor, but

the defendant refused the tender. Virginia Surety, 224 Ill. 2d at 554. The plaintiff then filed a

declaratory judgment action against the defendant, alleging that the subcontract agreement with

the general contractor was an insured contract within the meaning of the defendant’s policy.

Virginia Surety, 224 Ill. 2d at 554.

¶ 15   Our supreme court engaged in a long analysis devoted to the interplay between

contribution and indemnification, which is not relevant for our purposes. Virginia Surety, 224

Ill. 2d at 556-64. However, the result of the discussion was that our supreme court agreed with

Hankins that a contract in which the insured agrees to indemnify against the insured’s own

negligence is not an insured contract. Virginia Surety, 224 Ill. 2d at 565 (court said that it must

look to the agreement and determine whether the agreement obligated the subcontractor to

assume the general contractor’s liability). In looking at the subcontract agreement, the court said

that it was “unambiguous.” Virginia Surety, 224 Ill. 2d at 565. “By the plain language of the

agreement, [the subcontractor], as the indemnifying party, is required to ‘indemnify’ [the general

contractor] only for [the subcontractor’s] own negligence.” Virginia Surety, 224 Ill. 2d at 565.

¶ 16   Here, defendant attempts without success to distinguish Virginia Surety.          Defendant

argues that “tort liability,” as used in the policy definition of “insured contract,” can mean tort-



                                               -8-
2015 IL App (2d) 140292


liability-as-imposed-by-law, rather than negligence.      Defendant ignores that Virginia Surety

overruled Michael Nicholas and West Bend on that very point. This court said in those cases that

“tort liability” for purposes of an insured contract could mean joint and several liability, which is

imposed by law. Michael Nicholas, 321 Ill. App. 3d at 914; West Bend, 337 Ill. App. 3d at 705-

06. Justice McLaren dissented in West Bend, opining that an insured contract is one in which the

tortfeasor’s liability is assumed, rather than imposed by law. West Bend, 337 Ill. App. 3d at 709

(McLaren, J., dissenting). Justice McLaren’s view prevailed with our supreme court. Virginia

Surety, 224 Ill. 2d at 565. In Virginia Surety, our supreme court made it clear that courts are to

look at the language of the agreement, and where it unambiguously provides that the

indemnifying party is required to indemnify only for its own negligence, the agreement is not an

insured contract. Virginia Surety, 224 Ill. 2d at 565.

¶ 17   Defendant maintains that Virginia Surety and Hankins are limited to their facts and that

we are not bound to follow Virginia Surety. However, nothing in the supreme court’s language

in Virginia Surety indicated that it was limited to its facts. While Virginia Surety involved an

issue that is not present in our case—the indemnitee’s right of contribution—that distinction does

not negate Virginia Surety’s applicability to our scenario. The indemnification agreement in

Virginia Surety provided that the subcontractor would indemnify the general contractor for losses

caused by the subcontractor’s own negligence, despite any common liability imposed by law.

Virginia Surety, 224 Ill. 2d at 565. Similarly, Hankins involved the indemnitee’s right of

contribution. Hankins, 305 Ill. App. 3d at 1089. However, the court determined whether the

contract was an insured contract under the defendant’s policy solely by looking at the contract’s

language, not considering any common liability imposed by law. Hankins, 305 Ill. App. 3d at

1093. Moreover, our supreme court discussed Hankins in Buenz without indicating that Hankins



                                                -9-
2015 IL App (2d) 140292


was limited to its facts. Buenz, 227 Ill. 2d at 315-16. Therefore, Virginia Surety controls, and

defendant’s citation to the dissent in People v. Trimarco, 364 Ill. App. 3d 549, 556 (2006), as to

the proper application of stare decisis, is misplaced. Accordingly, we now turn to the language

of the bill of lading at issue in this case.

¶ 18    Paragraph 10(2) of the bill of lading provided that “Merchant”—meaning defendant—

agreed to indemnify “Carrier”—meaning K-Line and Union Pacific—“for any injury, loss or

damage caused by breach of this warranty.” The language of the agreement unequivocally states

that defendant warranted that the stowage and seals of the containers were safe and proper and

suitable for handling and carriage. Therefore, defendant agreed to indemnify K-Line and Union

Pacific for defendant’s breach of those warranties.         The agreement says nothing about

indemnifying K-Line and Union Pacific against their own negligence. It is generally held that an

indemnity contract will not be construed as indemnifying the indemnitee against its own

negligence unless such a construction is required by the clear and explicit language of the

contract, or such intention is expressed in unequivocal terms.        Buenz, 227 Ill. 2d at 316;

Westinghouse Electric Elevator Co. v. LaSalle Monroe Building Corp., 395 Ill. 429, 433 (1947)

(“It is quite generally held that an indemnity contract will not be construed as indemnifying one

against his own negligence, unless such a construction is required by clear and explicit language

of the contract ***.”).

¶ 19    Defendant improperly focuses on the words “any injury, loss or damage” without regard

to their context. See Buenz, 227 Ill. 2d at 316-17 (it is not simply the use of the phrase “any and

all” that determines whether a contract provides indemnification for an indemnitee’s own

negligence, but the phrase must be read in the context of the entire contract). In Buenz, our

supreme court looked at the limiting language in the agreement in Hankins, among other cases,



                                               - 10 -
2015 IL App (2d) 140292


to determine whether the indemnity contract at issue covered the indemnitee’s negligence.

Buenz, 227 Ill. 2d at 312-16. By “limiting language,” the supreme court meant phraseology that

specifically limits indemnification to the indemnitor’s actions. Buenz, 227 Ill. 2d at 313. For

instance, the court noted that in Hankins the agreement expressly restricted indemnification

liability to negligence occasioned by the indemnitor. Buenz, 227 Ill. 2d at 315-16. In contrast,

the agreement in Buenz contained no such limiting language. Buenz, 227 Ill. 2d at 317-18.

¶ 20   Here, the language in the bill of lading is clear and unambiguous. It clearly was the

intention of the parties to the contract that defendant’s indemnification liability would be

restricted to its breach of the warranties contained in the contract. Consequently, under Virginia

Surety, the contract is not an insured contract, and summary judgment should have been granted

in plaintiff’s favor.   Accordingly, we reverse the grant of summary judgment in favor of

defendant and enter summary judgment in favor of plaintiff.

¶ 21   Reversed.




                                              - 11 -